Central Pacific Plaza PO Box 3590 Honolulu Hawaii 96811-3590 Telephone 808-544-0500 Fax Line 808-531-2875 VIA EDGAR AND EMAIL October 6, 2014 Ms. Lindsay McCord Division of Corporate Finance U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549-4561 Re:Central Pacific Financial Corp. Form 10-K for Fiscal Period Ended December 31, 2013 (File No. 001-31567) Dear Ms. McCord, On behalf of Central Pacific Financial Corp., a Hawaii corporation (the “Company”), we respectfully set forth below additional information to supplement our July 11, 2014 responses to your comment letter, dated June 19, 2014 (the “Comment Letter”), relating to comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) concerning the Company’s Form 10-K for the fiscal period ended December 31, 2013.Capitalized terms used herein and not otherwise defined herein have the meanings ascribed thereto in Form 10-K. The Company acknowledges that: · the Company is responsible for the adequacy and accuracy of disclosures in our SEC filing. · Staff comments or changes to disclosure in response to SEC staff comments do not foreclose the Commission from taking any action with respect to the filing. · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. 1. The Company’s amount of ASC 450 (formerly FAS 5) Allowance for Loan and Lease Losses (“ALLL”) related to economic factors, qualitative adjustments and proxies as of December 31, 2013, March 31, 2014, and June 30, 2014 is presented below. ALLL ASC 450 Balance Composition As a % of Total ASC 450 Reserve Balance Historical Experience Qualitative Adjustments Total Economic / Market Conditions Proxy Factor Concentration Risk Other December 31, 2013 9
